t c memo united_states tax_court william a hoffman jr petitioner v commissioner of internal revenue respondent docket no 14273-99l filed date william a hoffman jr pro_se karen nicholson sommers for respondent memorandum opinion wells chief_judge respondent issued to petitioner a notice_of_determination concerning collection actions under sec_6320 and or in response to that notice petitioner timely filed a petition for lien or levy action under code sec_6320 or sec_6330 we review for abuse_of_discretion - - respondent's notice_of_determination concerning collection actions under sec_6320 and or on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in additions to and penalties on petitioner's federal_income_tax petitioner received the notice_of_deficiency and responded to respondent by a letter dated date petitioner failed to petition this court within the time required by sec_6213 with respect to the notice_of_deficiency subseguently on date respondent sent petitioner a final notice_of_intent_to_levy pursuant to sec_6330 the notice stated that petitioner owed taxes penalties and interest totaling dollar_figure for the taxable_year and that respondent was preparing to collect that amount by levy the notice stated that petitioner could request a collection_due_process_hearing with respondent's appeals_office on date respondent received from petitioner a request for a collection_due_process_hearing on date petitioner met with appeals officer fred mcmullen of the southern california appeals_division at that meeting petitioner declined to discuss collection alternatives or any facts concerning his tax_liability and chose instead to present frivolous arguments consegquently appeals officer mcmullen - - determined that the internal_revenue_service could proceed with the proposed levy the relevant parts of sec_6330 provide sec_6330 notice and opportunity for hearing before levy a requirement of notice before levy --- in general --no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made b right to a fair hearing --- in general -- if the person requests a hearing under subsection a b such hearing shall be held by the internal_revenue_service office of appeals c matters considered at hearing --- issues at hearing --- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer- in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability d proceeding after hearing --- judicial review of determination ----the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction to hear such matter xk kek in a recent opinion 114_tc_176 the taxpayer received a notice_of_deficiency and failed to petition this court for redetermination with respect thereto at the due process hearing pursuant to sec_6330 the taxpayer challenged the underlying deficiency on constitutional grounds the commissioner issued a determination_letter to the taxpayer and the taxpayer timely filed a petition for review with this court the court granted the commissioner's motion to dismiss the petition for failure to state a claim on the grounds that the taxpayer could not challenge the underlying deficiency the court held that a taxpayer who received a notice_of_deficiency and failed to file a petition for redetermination of that deficiency with this court was precluded from later - contesting the underlying deficiency in a proceeding in this court under sec_6330 petitioner does not dispute that he received a notice_of_deficiency and failed to file a timely petition with this court pursuant to sec_6213 for redetermination of that deficiency petitioner further does not dispute that he failed to raise any of the issues listed in sec_6330 a at the date meeting with respondent's appeals_office rather petitioner continues to put forth frivolous arguments that have been universally rejected by this and other courts because however petitioner received a notice_of_deficiency and failed to file a timely petition with this court for redetermination of that deficiency he is precluded from raising any issue regarding his underlying tax_liability at this time consequently we sustain respondent's determination in the notice_of_determination concerning collection actions under sec_6320 and or petitioner perhaps did not realize the frivolity of his petition in the instant case accordingly we warn petitioner that pursuant to sec_6673 we are authorized to impose a penalty of up to dollar_figure on taxpayers who institute proceedings merely for delay or who set forth in a proceeding a position that is frivolous or groundless petitioner should bear that fact in mind in connection with any further proceedings which he may institute in this court to reflect the foregoing decision will be entered for respondent
